Citation Nr: 1729450	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the Veteran's variously diagnosed cancers (with metastases), including right tonsillar squamous cell carcinoma and esophageal cancer.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or at the housebound rate.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He died in October 2012.  The appellant is his surviving spouse; she has been substituted by the Agency of Original Jurisdiction (AOJ) to complete the processing of the deceased Veteran's appeal with regard to the SMC issue as well as the issue of entitlement to service connection for multiple cancer diagnoses.  The substitution was established in part of a December 2012 decisional letter sent to the appellant (documented in the legacy "Virtual VA" electronic system) granting the appellant substituted claimant status.  As discussed in the Board's prior remands of these issues, the Board observes that correspondence following the substitution determination from both VA and the appellant have occasionally referred to the claims as involving "accrued benefits" (an alternative basis of jurisdiction, different than substitution); however, there is no indication that the appellant has disagreed with or sought to appeal the December 2012 decision granting her substituted claimant status.

The appellant appealed to the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin after a temporary transfer of jurisdiction over the case from the VA Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the case appears to have been subsequently permanently returned to the RO in Montgomery.  The December 2012 rating decision denied service connection for the cause of the Veteran's death.  In August 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

Prior to his death, the Veteran initiated an appeal of a March 2012 rating decision of the VA RO in Montgomery, Alabama.  The Veteran's appeal arising from his March 2012 notice of disagreement was pending at the time of his death.

This matter was previously before the Board in September 2015, when the issues remaining on appeal were remanded for additional development of the evidence.  This case was again before the Board in September 2016, when the Board reopened the portion of the service connection claim that had been subject to a prior final denial and remanded the case again for additional development of the evidence.  The Board's September 2016 decision also denied the appellant's request for an additional Board hearing.

The Board notes that the September 2016 Board remand directed (in part) that efforts be made to obtain the Veteran's records in the custody of the Social Security Administration (SSA).  The most recent May 2017 brief from the appellant's representative expresses concern that "VA has never requested the veteran's Social Security file."  However, in October 2016, VA obtained from SSA a response to a request for records.  SSA provided a copy of the Veteran's disability determination associated with a November 2005 filing date; this is available for review in the portion of the claims-file stored in the legacy "Virtual VA" electronic system.  (The Board notes that the May 2017 brief is accidentally mislabeled on its face as being completed in May 2016, but the brief makes clear reference to the contents of the December 2016 VA medical opinion developed in this case; this brief was submitted in May 2017.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case has featured a number of complex medical questions associated with a variety of contentions and potential theories of entitlement under applicable law.  The Board's September 2016 remand directed the development of a medical opinion to address 12 distinct significant questions (some of which expressly required discussion of multiple components/elements).  The resulting December 2016 VA medical opinion from a VA physician presents thorough explanations of answers to nearly all of the questions presented.  The Board appreciates the VA physician's efforts to answer the questions in sufficient detail to significantly develop the evidentiary record in this case to assist the appellant and to inform appellate review of the theories of entitlement that must be resolved in this case.  The December 2016 VA medical opinion has substantially clarified a number of medical matters at issue in this appeal.  However, there remains one element of one of the questions that was not entirely answered, and the appellant's representative has recently directed additional attention to this element of the case while submitting additional evidence to support the particular theory of entitlement associated with the unresolved question.  As explained below, the Board finds that an addendum to the December 2016 VA medical opinion is necessary to address this remaining element of this complex case.

The Board's September 2016 remand discussed, in pertinent part, that the appellant's August 2016 brief and attached documentation reasonably raised the question of whether the Veteran's service-connected and 100 percent disabling posttraumatic stress disorder (PTSD) may be reasonably considered to have contributed to the Veteran's incurrence of any pertinent cancer diagnosis, to have aggravated the severity of his cancer manifestations, and/or to have contributed to the Veteran's death associated with the cancer diagnoses.  Notably, this matter contemplates similar but distinct avenues for the appellant to potentially prevail on claims in this appeal.  Among these, if it is determined that the Veteran's service-connected PTSD caused or aggravated (increased the severity of) one or more of the Veteran's cancer diagnoses, then service connection for the pertinent cancer diagnoses may be warranted.  This is related to, but distinct from, the question of whether the Veteran's service-connected PTSD itself otherwise met the applicable definition of a primary or contributory cause of the Veteran's death.  A conclusion that the Veteran's PTSD did not meet the criteria to be considered a cause of the Veteran's death does not logically/reasonably foreclose the possibility that the Veteran's PTSD may have aggravated a cancer diagnosis (potentially warranting an award of service connection for the aggravated cancer pathology, and in turn leading to entitlement to service connection for the cause of death associated with the cancer).

The Board notes that the Veteran's death appears to have been well-established as attributable to pertinent cancer diagnoses (specifically identified in the December 2016 VA medical opinion), and this matter is not currently in controversy.  Thus, if the appellant were to establish service connection for a pertinent cancer diagnosis as secondary to PTSD (including on the basis of aggravation), the appellant may prevail on the claim of entitlement to service connection for the cause of the Veteran's death without establishing that the Veteran's PTSD otherwise met the criteria to be considered a cause of death under 38 C.F.R. § 3.312 including, as particularly argued by the appellant, 38 C.F.R. § 3.312(c)(3).

Governing law provides that when adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court has indicated that indications that a claimed disability is "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

The Board's September 2016 remand directed that the sought VA medical opinion answer, amongst a multitude of other questions, the following pertinent question (as part of the question lettered "l" in the directive):

Please explain whether the Veteran's service-connected and 100 percent disabling PTSD may be reasonably considered to have contributed to the Veteran's incurrence of any pertinent cancer diagnosis, to have aggravated the severity of his cancer manifestations, and/or to have contributed to the Veteran's death associated with cancer diagnoses (including, as argued in the August 2016 brief, through unhealthy decisions and behaviors that may contribute to pertinent negative health outcomes).

The VA examiner's response to question "l" concluded: "It is less likely as not that the veteran's service-connected PTSD caused or materially contributed to the veteran's death...."  The VA examiner also offered a discussion that somewhat addressed the question of whether the Veteran's PTSD may be considered a cause of his cancer, stating that a pertinent medical article cited by the appellant actually suggests "it may be the cancer diagnosis causing the distress and not the distress causing the cancer."  The VA examiner's answer may not entirely clearly resolve the question of causation, and it also does not address the question of whether the Veteran's PTSD may be considered to have aggravated the pertinent cancer diagnoses.

This matter is now of heightened significance as the appellant's representative has recently further developed the theory of entitlement featuring the assertion that the Veteran's service-connected PTSD aggravated (or even contributed to causing) his pertinent cancer diagnoses.  In May 2017, the representative's latest brief directed attention to the abstract of a 2011 medical journal article entitled "Relationship between cancer and psychology: an updated history" which includes the authors' statement: "Our observations, in accordance with other research studies, confirm the importance of the influence of depression, linked to neuroendocrine stress, on the enhancement of cancer pathogenesis by inhibiting anti-tumor immune responses."  (The brief cites the article at https://www.ncbi.nlm.nih.gov/pubmed/22023757 .)

Another medical journal article abstract cited by the representative features a 2010 article entitled "Impact of stress on cancer metastasis," and includes the authors' statement: "epidemiological and clinical studies over the past 30 years have provided strong evidence for links between chronic stress, depression and social isolation and cancer progression."  The executive summary states: "Collective evidence points to a prominent role for chronic stress in cancer growth and metastasis."  (The brief cites the article at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3037818/ .)

The Board observes that the Veteran's cancer pathology involved significant metastasization.  Informed appellate review needs a medical opinion that more adequately addresses the particular questions of whether the Veteran's cancer was caused or aggravated by his severe service-connected PTSD, and a new/addendum medical opinion shall have the opportunity to consider and discuss the significance of the medical journal articles now presented by the appellant in support of the claim.

The outcome of pending issues being remanded by the Board at this time shall also significantly impact the scope of the analysis of the claim of entitlement to SMC based on the need for regular A&A or at the housebound rate.  Thus, the issues are inextricably intertwined.  Final appellate review of the SMC issue must be deferred until the appropriate actions concerning the intertwined service connection issues are completed and the matters are either resolved or prepared for appellate review.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to the author of the December 2016 VA medical opinion for review and an addendum opinion to clarify whether the Veteran's pertinent cancer diagnoses were caused or aggravated (increased in severity) by his service-connected PTSD, including with attention to addressing medical information cited by the appellant from the website of the National Institutes of Health in support of this claim (identified above and below).  If the author of the December 2016 VA medical opinion is unavailable (or unable) to provide the opinions sought, the record should be forwarded to another appropriate expert for the opinions sought.  The examiner should provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that any of the Veteran's cancer diagnoses was caused by the Veteran's service-connected PTSD?

(b) Is it at least as likely as not (a 50 percent or greater probability) that any of the Veteran's cancer diagnoses was aggravated by (any increase in severity due to) the Veteran's service-connected PTSD?

(c) In answering the above questions, please specifically discuss the 2011 medical journal article cited by the appellant, entitled "Relationship between cancer and psychology: an updated history" which includes the authors' statement: "Our observations, in accordance with other research studies, confirm the importance of the influence of depression, linked to neuroendocrine stress, on the enhancement of cancer pathogenesis by inhibiting anti-tumor immune responses."  (The appellant's brief cites the article at https://www.ncbi.nlm.nih.gov/pubmed/22023757 .)

(d) In answering the above questions, please also specifically discuss the 2010 article entitled "Impact of stress on cancer metastasis," including the authors' statement: "epidemiological and clinical studies over the past 30 years have provided strong evidence for links between chronic stress, depression and social isolation and cancer progression."  The executive summary states: "Collective evidence points to a prominent role for chronic stress in cancer growth and metastasis."  (The brief cites the article at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3037818/ .)

(e) If the opinion is to the effect that the service-connected PTSD did not cause, but aggravated, a diagnosed cancer pathology, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.

2.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If any claim on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




